IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                            No. 80813-3-I
                 Respondent/
                 Cross-Appellant,           DIVISION ONE

            v.                              UNPUBLISHED OPINION

 DARRYL WILLIAM KENNON,

                 Appellant/
                 Cross-Respondent.


       SMITH, J. — Darryl Kennon appeals his felony convictions for first degree

burglary, four counts of felony violations of court orders, and second degree

assault all with a domestic violence aggravator. Kennon alleges that he was

denied the constitutionally required presumption of innocence when the trial court

allowed additional security officers in the courtroom while the victim testified, that

his counsel was ineffective by failing to request the instruction for the lesser

included offense of third degree assault, and that the court violated his

fundamental rights when it entered a lifetime prohibition of his contact with his

children. The State cross appeals, asserting that the trial court erred when it

declined to sentence Kennon as a persistent offender under the Persistent

Offender Accountability Act (POAA), part of the Sentencing Reform Act of 1981

(SRA), chapter 9.94A RCW.

       We conclude that the presence of three uniformed officers was neither

inherently prejudicial nor an abuse of discretion and that Kennon’s counsel was


 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80813-3-I/2


not ineffective when they did not request an instruction for third degree assault.

However, because the court provided no reason for prohibiting Kennon’s contact

with his children for life, we remand for the court to determine whether the

infringement on Kennon’s rights is reasonably necessary to protect the children

from harm and, if so, to narrowly tailor the orders in duration and scope. Finally,

because a sentencing court lacks the authority to ignore the mandate under the

POAA, the trial court erred when it declined to impose a life sentence. We

remand for resentencing.

                                         FACTS

       Darryl Kennon and Zotica Kennon1 married in 2003 and separated in

2016. In 2017, Zotica sought domestic violence protection orders against

Kennon protecting Zotica and her and Kennon’s three children, K.K, 13 years old,

M.K., 9 years old, and V.K., 7 years old. The court granted Zotica’s request and

entered a domestic violence protection order protecting Zotica and her three

children. Pursuant to the order, Kennon was allowed to see his children every

other Saturday. However, Zotica allowed Kennon to see the children at other

times. The couple divorced in March 2018.

       On April 5, 2018, Kennon came to Zotica’s home, and Zotica let him in.

They spoke while the children were present. Following this incident, in July

2018, Kennon pleaded guilty to violating the 2017 order. The violation resulted in

four domestic violence no-contact orders, which revoked Kennon’s ability to see

his children. Nonetheless, Zotica allowed Kennon to continue to see the



       1   We refer to Zotica by her first name for clarity.


                                                2
No. 80813-3-I/3


children, and Kennon took them on a camping trip on August 10, 2018.

       On August 14, 2018, Kennon repeatedly called Zotica on the phone while

she was at work, angry about her allegedly seeing someone new and concerned

that she was leaving the children home alone. Zotica testified that Kennon called

her “283 times.” Zotica left work because she was “too nervous” and began

cleaning her house. Kennon’s calls continued, and Zotica called the police after

she told him to stop calling her.

       At around 4:00 p.m. that day, Kennon entered Zotica’s apartment while

the children were present. The door was open. Zotica was in her roommate’s

room. V.K. saw Kennon in the hallway and went out to speak with him. He

asked where Zotica was, and V.K. told him. Kennon entered the roommate’s

room, and Zotica testified that he pushed her in the stomach. Kennon, on the

other hand, testified that he “just tapped her and said, hey, you called the police

on me?” They exited the bedroom and went to the kitchen. Kennon was asking

Zotica “[q]uestions like, did you call the police on me?” Zotica admitted that she

did, and Kennon “got upset[,] and . . . he hit her.” Zotica testified that Kennon

pushed her and “tried to hit [her] face with his head,” but she was able to avoid

the contact.

       V.K. stated that, at this time, she and her siblings “all started crying” and

“were telling him to stop it.” Kennon pushed her, pinned her in the laundry room

area, and then hit her eye “with his head.” She testified that she saw “something

red in [her] eye,” and blood began coming from her mouth and nose. Kennon

testified, “I slapped her in her face . . . with my right hand.” He alleged it was an




                                              3
No. 80813-3-I/4


open-handed slap and that he did it with his nondominant hand.

       Zotica testified that Kennon told her that “he was going to kill [her],” and

Zotica begged for her life, asking him not to kill her “in front of the kids.” Zotica

testified that he then reached into his pocket and retrieved “a sledgehammer.”

Kennon testified that Zotica “reached under the kitchen sink, and pulled out the

hammer.” Kennon testified that he raised the hammer over his head, to try to

“pull[ ] it away from her.” K.K. threw something at Kennon’s back to try and get

him to stop. And Zotica grabbed the hammer and ran out of the house to the

apartment complex parking lot.

       At this time, V.K. testified that she and her siblings left the house and

began screaming for help because they “didn’t want [their] mom to get hurt.”

Simultaneously, Zotica was running around a vehicle, and Kennon was chasing

her. Kennon testified that he “was trying to get her to stop[,] . . . [a]nd if she

would have stopped, [he] probably would have had the opportunity to apologize

for hitting her in the first place.” Zotica eventually dropped the hammer. She

testified that Kennon picked it up and threw it at her and then was “reaching in

[his] truck” for a baseball bat.

       After multiple neighbors noticed the altercation and began calling the

police, Kennon got into his car and, according to V.K.’s testimony, was “trying to

drive away.” At some point, K.K. had gone inside the house, retrieved a knife,

and “was stabbing [Kennon’s] [vehicle’s] window shields” as Kennon drove away.

Zotica believed he was trying to run her over with his truck. Zotica ran away from

the apartment complex and got into the vehicle of a woman she saw driving. She




                                               4
No. 80813-3-I/5


ended up in an office near her apartment, “[u]nder the office table” where the

police found her when they responded to the scene. Zotica was transported to a

nearby hospital and treated for her injuries. She sustained an orbital wall

fracture. Kennon testified at trial that he had “no idea” what fractured the orbital

bone in Zotica’s face.

       The State charged Kennon with seven domestic violence felonies: first

degree burglary (count 1), four counts of felony violation of a court order

(counts 2 through 5), second degree assault with a deadly weapon (count 6), and

second degree assault by reckless infliction of substantial bodily harm on Zotica

(count 7).

       Trial began on August 7, 2019. Prior to her testimony, Zotica requested

that an additional officer be present. She had “concerns for her safety” and

noted that Kennon previously had an “outburst in court and [made] some sort of

threats to the judge in that case.” Neither the State nor the court independently

verified this information. Detective Gerald Gee also had concerns about a phone

call Kennon made to his sisters from jail. During the conversation, one of

Kennon’s sisters said, “[A]re you sure about that other thing and do you want to

talk to your brother first?” The State was unsure what the conversation was in

reference to but thought that it might be regarding its conversation with Kennon’s

brother “about potential alternatives to a life in prison sentence upon conviction.”

Because of this conversation, Detective Gee also asked the State if it would

request an additional officer.

       Based on Zotica’s and Detective Gee’s requests, the State asked the




                                             5
No. 80813-3-I/6


court if an additional officer could be present while Zotica testified. The parties

and the court agreed that “Kennon has certainly behaved in an exemplary

manner during pretrial and trial proceedings.” And the court noted that there

were already two officers in the courtroom, “which is somewhat unusual” and that

Detective Gee also would be present for some of the testimony.

       Nonetheless, the trial court granted the State’s request to seek an

additional officer, thereby allowing three uniformed officers in the courtroom and

Detective Gee in plain clothes. The court ruled: “I’m going to allow it because I

have reason to believe that [Zotica] is feeling traumatized and will feel very

traumatized at the time that she has to openly confront Mr. Kennon. And I think

that outweighs any danger of unfair prejudice to Mr. Kennon.” The court asked

Kennon if he would like a limiting instruction, but Kennon declined, not wanting to

draw more attention to the issue.

       At one point, immediately following a recess during Zotica’s testimony, a

fourth uniformed officer was present in the courtroom. When defense counsel

noted their presence, they requested a recess to discuss the matter outside the

presence of the jury. Defense counsel noted that “there are jail officers lurking

behind the prosecutor’s table, and one . . . was standing about 10 feet behind

defense table.” Realizing that the fourth uniformed officer’s presence was a

mistake, the court dismissed the additional officer. The jury returned to the

courtroom with the three officers and Detective Gee present.

       Following testimony from Zotica, all three children, and Kennon, among

other individuals and experts, the jury found Kennon guilty of first degree




                                             6
No. 80813-3-I/7


burglary, four counts of violation of a court order, and second degree assault by

reckless infliction of substantial bodily harm all with domestic violence

aggravators. The jury acquitted Kennon of second degree assault with a deadly

weapon.

       At sentencing, the State offered two prior plea agreements, which showed

Kennon’s prior convictions for child molestation in the first degree and rape of a

child in the first degree. Based on these convictions and Kennon’s conviction for

burglary in the first degree, the State argued that the trial court was required to

impose a life sentence under the POAA, RCW 9.94A.570. Kennon, on the other

hand, asserted that his 1991 guilty plea for first degree child molestation was

facially invalid because it did not include two elements of the charged crime. He

further argued that it was unfair to impose a life sentence where the POAA

disproportionally sentences black men to prison for life and that he has not had

any other convictions since 1992. Specifically, he argued that, as applied to

Kennon, the POAA “is cruel and any cruel sentence is an unconstitutional

sentence.”

       At first, the court concluded that it could not allow Kennon’s challenge to

the 1991 conviction. However, after some discussion, the court—while

acknowledging that it was without authority to do so—refused to impose a life

sentence under the POAA. The court stated:

               I am very troubled by the persistent offender law, particularly
       as it relates to this particular case. . . . I am aware though of the
       disproportionality of African-American men in the criminal justice
       system and in the life without parole population . . . . And there’s no
       doubt in my mind that institutional racism plays a role. . . .
               The reason I feel so conflicted right now, and I do, is



                                              7
No. 80813-3-I/8


       because I took an oath to apply the law and to enforce it, whether I
       agree with it or not because it’s not my call. It’s the legislature’s
       call. And to a degree it’s the call of appellate courts higher than my
       level of trial court. However, this is my judgment and sentence and
       I have to take some ownership of it. And a life without parole
       sentence, given your actions and your choices, which were really
       bad in this case, just still seems to me to be very disproportionate.
       So I’m going to do something I don’t do very often. And this is
       going to go to the appellate court regardless of what I rule, and I
       know it will.
              . . . I am not going to count that child molestation conviction.
       And I am not going to count it on the basis that in your plea, you did
       not specifically admit to two necessary elements of the crime and
       we've gone over what those are.

Instead, it imposed an exceptional sentence of 176 months. The court also

entered lifetime no-contact orders protecting Kennon’s children and Zotica after

the child advocate alleged that the children wanted the “full orders.”

       Kennon appeals his conviction, and the State cross appeals his sentence.

                                     ANALYSIS

                                 Additional Security

       Kennon alleges that the trial court violated his constitutional right to a fair

trial when it allowed additional officers to “lurk[ ] behind the prosecutor table”

during Zotica’s testimony. Because the officers’ presence was not inherently

prejudicial and the trial court has broad discretion to manage court proceedings,

we disagree.

       “The presumption of innocence is a basic component of a fair trial under

our criminal justice system.” State v. Gorman-Lykken, 9 Wn. App. 2d 687, 692,

446 P.3d 694 (2019). “[T]he accused is . . . entitled to the physical indicia of

innocence which includes the right of the defendant to be brought before the

court with the appearance, dignity, and self-respect of a free and innocent man.”



                                              8
No. 80813-3-I/9


State v. Finch, 137 Wn.2d 792, 844, 975 P.2d 967 (1999). We must “closely

scrutinize practices that may threaten the fairness of the trial.” State v. Butler,

198 Wn. App. 484, 493, 394 P.3d 424 (2017). To this end, “[c]ourtroom security

measures that single out defendants as particularly dangerous or guilty threaten

their right to a fair trial because those measures erode the presumption of

innocence.” Gorman-Lykken, 9 Wn. App. 2d at 692. However, the presence of

security at a defendant’s trial does not necessarily lead to an inference that a

defendant “is particularly dangerous or culpable.” Holbrook v. Flynn, 475 U.S.

560, 569, 106 S. Ct. 1340, 89 L. Ed. 2d 525 (1986).

       Furthermore, “[t]he trial court is generally in the best position to perceive

and structure its own proceedings.” State v. Dye, 178 Wn.2d 541, 547, 309 P.3d

1192 (2013). In particular, “a trial court has broad discretion to make a variety of

trial management decisions,” including ruling on “provisions for the order and

security of the courtroom.” Dye, 178 Wn.2d at 547-48. “[E]ven if we disagree

with the trial court” regarding its trial management decisions, “we will not reverse

its decision unless that decision is ‘manifestly unreasonable or based on

untenable grounds or untenable reasons.’” Dye, 178 Wn.2d at 548 (quoting In re

Marriage of Littlefield, 133 Wn.2d 39, 46-47, 940 P.2d 1362 (1997)). “[W]here

special courtroom procedures implicate constitutional rights, it is not the

defendant’s burden to prove that [they have] been prejudiced, but [it is] the

prosecution’s burden to prove that a special dispensation for a vulnerable

witness is necessary.” Dye, 178 Wn.2d at 553.

       With regard to the court’s decision to allow additional uniformed officers




                                              9
No. 80813-3-I/10


during Zotica’s testimony, two cases guide our analysis. In Butler, we held that

“[t]he presence of a second jail officer in the courtroom during a portion of the

victim’s testimony did not deprive [the defendant] of his right to a fair trial.” 198

Wn. App. at 486. Ivory Butler was charged with promoting commercial sexual

abuse of a minor. Butler, 198 Wn. App. at 486. At trial, the victim testified.

Butler, 198 Wn. App. at 489. During a portion of their testimony, there were two

uniformed officers present: one, presumably in a customary location by or in the

jury box, and one “‘directly in front of the witness stand but some 20 feet

away[,] . . . [and] eight feet away from the defendant.’” Butler, 198 Wn. App. at

489. We concluded that the second officer’s presence was not prejudicial,

reasoning that they were not conspicuously close to Butler, did not obstruct

Butler’s view of the witness, did not attract attention, and were not present for the

remainder of the victim’s testimony. Butler, 198 Wn. App. at 494. Additionally,

the trial court instructed the jury that a routine change in security personnel

caused the additional officer’s presence. Butler, 198 Wn. App. at 486-87. We

affirmed Butler’s conviction. Butler, 198 Wn. App. at 495.

       In Gorman-Lykken, the court reviewed a trial court’s decision allowing a

corrections officer to stand next to the defendant while he testified. 9 Wn. App.

2d at 689. James Gorman-Lykken was charged and convicted of second degree

rape. Gorman-Lykken, 9 Wn. App. 2d at 689-90. Gorman-Lykken testified at

trial during which time a corrections officer stood next to the witness stand.

Gorman-Lykken, 9 Wn. App. 2d at 689. The trial court allowed the officer to be

next to the witness stand because the officer “was ‘not one of [the court’s] largest




                                              10
No. 80813-3-I/11


corrections officers” and she was the only officer in the courtroom. Gorman-

Lykken, 9 Wn. App. 2d at 690.

       On appeal, the court first addressed whether the officer’s presence was

inherently prejudicial, focusing on the particular facts of the case. Gorman-

Lykken, 9 Wn. App. 2d at 694. It concluded the officer’s presence and location

were not inherently prejudicial because “[t]here was only one officer, and she did

not do anything to draw attention to herself[, and she] moved to and from the

witness box outside the presence of the jury.” Gorman-Lykken, 9 Wn. App. 2d at

695.

       The court next addressed whether the trial court’s decision was an abuse

of discretion. Gorman-Lykken, 9 Wn. App. 2d at 695-96. The court adopted a

specific standard for when a trial court allows “a security officer to be stationed

next to the witness stand when the defendant testifie[s].” Gorman-Lykken, 9 Wn.

App. 2d at 697. It held that “the trial court must (1) state case-specific reasons

for the need for such security measure, and (2) determine that the need . . .

outweighs the potential prejudice.” Gorman-Lykken, 9 Wn. App. 2d at 697. The

court concluded that the trial court abused its discretion because it failed to

provide a case-specific reason for its ruling. Gorman-Lykken, 9 Wn. App. 2d at

698.

       First, we determine whether the presence of additional security officers in

Kennon’s case was inherently prejudicial. Three uniformed officers were present

in the courtroom: one officer sat by the jury box, as is customary, one stood by

the rear door, and one sat in the back of the courtroom. Despite the trial court’s




                                             11
No. 80813-3-I/12


assertion that it was odd to have even two officers present, other trial courts have

noted “that sometimes one to three corrections officers [are] assigned to a

defendant in court,” and “[t]he routine use of security personnel in a courtroom

during trial generally is not an inherently prejudicial practice.” Gorman-Lykken, 9

Wn. App. 2d at 690, 693. Even if it were unusual to have three uniformed

officers, their placement throughout the courtroom was not inherently prejudicial:

they were not hovering around Kennon or standing next to Zotica as if protecting

her. Thus, the officers’ positions were inconspicuous. And although there were

only two officers present during Butler’s trial, the additional officer in this case

does not require a conclusion distinct from Butler. Moreover, we are wary of

presuming “that any use of identifiable security guards in the courtroom is

inherently prejudicial.” Holbrook, 425 U.S. at 569; compare Gorman-Lykken, 9

Wn. App. 2d at 696 (distinguishing the placement of a security officer by the

defendant while testifying because “the potential for prejudice is greater when a

security officer is stationed next to a testifying defendant than when an officer or

officers merely are present elsewhere in the courtroom”). For these reasons and

because the officers’ positions did not single out Kennon as particularly

dangerous, their presence was not inherently prejudicial. See, e.g., Holbrook,

475 U.S. at 571 (“Four troopers are unlikely to have been taken as a sign of

anything other than a normal official concern for the safety and order of the

proceedings.”).

       Next, we adopt the second step in Gorman-Lykken, applying it more

generally to hold that a trial court must provide case-specific reasoning on the




                                              12
No. 80813-3-I/13


record for its decision to allow additional security measures during a defendant’s

trial.2 Here, the trial court provided a case-specific justification. Specifically,

when granting the State’s request for additional officers, the court referenced

Kennon’s vague and concerning phone call to his sister, a previous courtroom

outburst that led to Kennon’s expulsion from the court, and the victim’s real and

rational fear. And “[t]rial courts have a unique perspective on the actual witness

that an appellate court reviewing a cold record lacks.” Dye, 178 Wn.2d at 553.

Indeed, “the trial court is in the best position to analyze the actual necessity of a

special dispensation.” Dye, 178 Wn.2d at 553. Because the court provided a

case-specific analysis, it did not abuse its discretion, did not act manifestly

unreasonable, and did not base its decision on untenable grounds when it

allowed additional officers to be inconspicuously placed throughout the

courtroom.

       Kennon disagrees and unpersuasively attempts to distinguish Butler

because “the additional security in Kennon’s case was not due to a routine shift

change” and because “[t]he jury in Butler was told about the shift change.” With

regard to his first contention, the fourth officer’s presence was due to a similarly

innocent issue, i.e., a miscommunication between the jail security’s supervisor




       2 The State asserts that a case-specific inquiry like Gorman-Lykken is not
required when the officers are not stationed next to the defendant while they
testify. Although Gorman-Lykken limited its holding to such a situation,
“Washington courts have emphasized that the trial court must actually exercise
discretion based on the facts of the case in considering whether to allow a
courtroom security measure.” 9 Wn. App. 2d at 695-96. Accordingly, we
conclude that, whatever the security measure, a court must provide a reason for
its determination.


                                              13
No. 80813-3-I/14


and the State. As to the second contention, there was no limiting instruction in

Kennon’s case because he did not seek one. Although defense counsel

reasonably decided not to request a jury instruction regarding the officers, the

lack of an instruction does not justify concluding that the officers’ presence was

prejudicial or that the trial court abused its discretion.

       Kennon also relies on State v. Jackson, 195 Wn.2d 841, 467 P.3d 97

(2020), to support his assertion that “there can be no doubt that the jury saw the

additional security in the courtroom during Zotica’s testimony.” In Jackson, John

Jackson Sr. had a security leg brace on during trial that was not visible under his

clothes. 195 Wn.2d at 844, 847. However, when Jackson testified in his

defense, he argued that the jury could see the brace, and despite his objection,

the court did not require that the jail officers remove his leg brace. Jackson, 195

Wn.2d at 848. On appeal, because the State could not prove that the jury did not

notice the brace, which was a more sophisticated shackle, the court concluded

that the State failed to satisfy the constitutional harmless error analysis.

Jackson, 195 Wn.2d at 847, 858. Jackson is distinguishable because it involved

the inherently prejudicial issue of shackling. See Holbrook, 475 U.S. at 560

(holding that “[t]he conspicuous, or at least noticeable, presence of guards in a

courtroom during trial is not the sort of inherently prejudicial practice that should

be permitted only where justified by an essential state interest”). Thus, we are

not persuaded.

                          Ineffective Assistance of Counsel

       Kennon next asserts that he received ineffective assistance of counsel




                                               14
No. 80813-3-I/15


because his trial counsel failed to seek a jury instruction on the lesser included

offense as to count seven of third degree assault by negligence. We disagree.

       The Sixth Amendment to the United States Constitution and article I,

section 22 of the Washington State Constitution guarantee the right to effective

assistance of counsel. In re Pers. Restraint of Brett, 142 Wn.2d 868, 873, 16

P.3d 601 (2001). “Where the claim of ineffective assistance is based on

counsel’s failure to request a particular jury instruction, the defendant must show

[they were] entitled to the instruction, counsel’s performance was deficient in

failing to request it, and the failure to request the instruction caused prejudice.”

State v. Classen, 4 Wn. App. 2d 520, 539-40, 422 P.3d 489 (2018). “Ineffective

assistance of counsel is a fact-based determination that is ‘generally not

amenable to per se rules.’” State v. Grier, 171 Wn.2d 17, 34, 246 P.3d 1260

(2011) (quoting State v. Cienfuegos, 144 Wn.2d 222, 229, 25 P.3d 1101 (2001)).

We review ineffective assistance claims de novo. Brett, 142 Wn.2d at 873.

                       Was Kennon Entitled to the Instruction?

       First, Kennon cannot show that he was entitled to the lesser included

offense instruction.

       A defendant is entitled to an instruction on a lesser included offense when,

among other requirements, “‘there is evidence that the defendant committed only

the inferior offense.’” State v. Fernandez-Medina, 141 Wn.2d 448, 454, 6 P.3d

1150 (2000) (internal quotation marks omitted) (quoting State v. Peterson, 133

Wn.2d 885, 891, 948 P.2d 381 (1997)). The evidence is sufficient where

“substantial evidence in the record supports a rational inference that the




                                             15
No. 80813-3-I/16


defendant committed only the lesser included . . . offense.” Fernandez-Medina,

141 Wn.2d at 461. And we “review the supporting evidence in the light most

favorable to the party [seeking] the instruction.” Fernandez-Medina, 141 Wn.2d

at 455-56.

       Here, “[a] person is guilty of assault in the second degree if [they] . . .

[i]ntentionally assault[ ] another and thereby recklessly inflict[ ] substantial bodily

harm.” RCW 9A.36.021(1)(a). “A person is guilty of assault in the third degree if

[they], under circumstances not amounting to assault in the first or second

degree[,] . . . [w]ith criminal negligence, cause[ ] bodily harm accompanied by

substantial pain that extends for a period sufficient to cause considerable

suffering.” RCW 9A.36.031(1)(f).

       The mens rea elements for these offenses differ. As to second degree

assault, the person must act with intent, i.e., “with the objective or purpose to

accomplish a result which constitutes a crime.” RCW 9A.08.010(1)(a). The

accused must also “know[ ] of and disregard[ ] a substantial risk that a wrongful

act may occur and [their] disregard of such substantial risk is a gross deviation

from conduct that a reasonable person would exercise in the same situation.”

RCW 9A.08.010(1)(c). With regard to third degree assault, the accused must act

with criminal negligence, i.e., they “fail[ ] to be aware of a substantial risk that a

wrongful act may occur and [their] failure to be aware of such substantial risk

constitutes a gross deviation from the standard of care that a reasonable person

would exercise in the same situation.” RCW 9A.08.010(1)(d).

       Kennon testified to intentionally hitting Zotica. And third degree assault is




                                              16
No. 80813-3-I/17


justified only where the accused acts negligently. We are not persuaded by

Kennon’s assertion that he was unaware of the risk because he slapped Zotica

with his nondominant hand. There can be no reasonable inference that

Kennon’s actions were merely negligent because he intentionally assaulted

Zotica. And as this court acknowledged in State v. Loos, 14 Wn. App. 2d 748,

759, 764, 473 P.3d 1229 (2020), “the mens rea of criminal negligence is

undoubtedly an inferior degree of culpability than intent.” Second degree and

fourth degree assault require intent, whereas third degree assault does not. See

Loos, 14 Wn. App. 2d at 763-65 (holding that the trial court erred in instructing

the jury on fourth degree assault where the State had charged the defendant with

third degree assault and concluding that fourth degree assault is neither a lesser

included offense nor an inferior degree offense to third degree assault). Because

Kennon admitted that he acted with intent, Kennon was not entitled to an

instruction for third degree assault.

                 Was Kennon’s Counsel’s Performance Deficient?

       Kennon also cannot overcome the presumption that counsel’s

performance was not deficient.

       Defense counsel is not required “to pursue every claim or defense,

regardless of its merit, viability, or realistic chance for success.” Knowles v.

Mirzayance, 556 U.S. 111, 123, 129 S. Ct. 1411, 173 L. Ed. 2d 251 (2009).

Indeed, counsel’s conduct is presumed effective and is not deficient if it “can be

characterized as legitimate trial strategy or tactics.” State v. Kyllo, 166 Wn.2d

856, 862-63, 215 P.3d 177 (2009). To rebut this presumption, Kennon must




                                             17
No. 80813-3-I/18


show “there is no conceivable legitimate tactic explaining counsel’s

performance”3 “based on the record established in the proceedings below.” 4

Kennon fails to satisfy this requirement.

       Grier is instructive. There, Kristina Grier was intoxicated when a fight

broke out between her and Gregory Owen. Grier, 171 Wn.2d at 21, 23. Grier

shot Owen, who was later pronounced dead. Grier, 171 Wn.2d at 23-25. The

State charged Grier with second degree murder with a firearm sentencing

enhancement. Grier, 171 Wn.2d at 25. Following a discussion with Grier, her

counsel withdrew the lesser included offense instructions for manslaughter in the

first and second degree. Grier, 171 Wn.2d at 26-27. Because Grier’s attorney

asserted that Grier was not armed with a weapon when Owen was shot, “Grier

and her defense counsel reasonably could have believed that an all or nothing

strategy was the best approach to achieve an outright acquittal.” Grier, 171

Wn.2d at 42-43. Our Supreme Court held that the court must assume “that the

jury would not have convicted Grier of [the greater offense] unless the State had

met its burden of proof” and that “the availability of a compromise verdict would

not have changed the outcome of Grier’s trial.” Grier, 171 Wn.2d at 43-44. The

court concluded that Grier could not meet her burden of proving her counsel’s

performance was deficient because “[t]hat this strategy ultimately proved

unsuccessful is immaterial to an assessment of defense counsel’s initial

calculus.” Grier, 171 Wn.2d at 43.




       3   State v. Reichenbach, 153 Wn.2d 126, 130, 101 P.3d 80 (2004).
       4   Classen, 4 Wn. App. 2d at 535.


                                            18
No. 80813-3-I/19


       Here, as discussed above, Kennon fails to establish that he was entitled to

the third degree assault instruction. And counsel is not ineffective where they

withdraw an instruction “of what [they] believed was a claim doomed to fail.” See

Knowles, 556 U.S. at 124-26 (holding that defense counsel was not ineffective

where they withdrew a not guilty by reason of insanity instruction, where counsel

believed they had no evidence to prove insanity). Based on the record, Kennon’s

counsel likely chose not to request the instruction because Kennon’s theory

admitted that he intentionally hit Zotica, precluding the validity of a claim that he

committed third degree assault by criminal negligence. Furthermore, counsel

requested an inferior degree offense instruction for fourth degree assault, which

invokes the mens rea that Kennon admitted to, i.e., intent. Thus, Kennon fails to

rebut the strong presumption that his counsel was effective as well as the related

Grier presumptions. His ineffective assistance of counsel claim is without merit.

       Kennon asserts that “Grier and [In re Pers. Restraint of ]Crace[, 174

Wn.2d 835, 280 P.3d 1102 (2012),] should not be read to categorically preclude

prejudice in the context of an ineffective assistance claim involving [a] lesser

offense instruction.” Grier and Crace do not create a categorical exclusion.

However, they do create presumptions that (1) the State met its burden of proof

to convict the defendant of the greater offense and (2) the outcome of trial would

not be different had the court supplied a lesser included offense instruction. In

Grier, our Supreme Court created the two presumptions regarding ineffective

assistance of counsel claims and lesser included offenses, 171 Wn.2d at 43-44,

and, in Crace, our Supreme Court applied Grier’s presumption to a similar




                                             19
No. 80813-3-I/20


scenario. There, Hoyt Crace challenged his trial counsel’s decision not to

request the lesser included offense for second degree assault with a deadly

weapon, i.e., unlawful display of a deadly weapon. Crace, 174 Wn.2d at 838-39.

And the court concluded that his claim failed. Crace, 174 Wn.2d at 838-39, 848.

Although Kennon’s argument sees support from the Ninth Circuit Court of

Appeals in Crace v. Herzog,5 our Supreme Court precedent binds us. See, e.g.,

W.H. v. Olympia Sch. Dist., 195 Wn.2d 779, 788, 465 P.3d 322 (2020) (holding

that, where there was “no reason to overturn” precedent, it binds the court’s

decision via “stare decisis”). Therefore, the Grier presumptions apply.

                          Fundamental Right To Parent

      Kennon contends that the court’s orders prohibiting his contact with his

children violated his fundamental right to parent. Because the sentencing court

did not provide an explanation for the scope or duration of the orders, we agree

and remand for the court to address the parameters of the no-contact orders

under the reasonably necessary standard.

      “Parents have a fundamental liberty interest in the care, custody, and

control of their children.” State v. Ancira, 107 Wn. App. 650, 653, 27 P.3d 1246

(2001). “That right cannot be abridged without due process of law.” In re

Welfare of Key, 119 Wn.2d 600, 609, 836 P.2d 200 (1992); Ancira, 107 Wn. App.

at 653. Nonetheless, a trial court may impose crime-related sentencing




      5  798 F.3d 840, 847 (9th Cir. 2015) (holding that “[t]he Washington
Supreme Court’s methodology is a patently unreasonable application of
Strickland[ v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984))].”


                                           20
No. 80813-3-I/21


conditions that limit a parent’s rights. See In re Pers. Restraint of Rainey, 168

Wn.2d 367, 380, 229 P.3d 686 (2010) (affirming the scope of a sentencing

condition, which prohibited the defendant’s contact with his child);

RCW 9.94A.505(9). Sentencing “‘[c]onditions that interfere with fundamental

rights,’” like a parent’s rights regarding their children, “must be ‘sensitively

imposed’ so that they are ‘reasonably necessary to accomplish the essential

needs of the State and public order.’” Rainey, 168 Wn.2d at 377 (alteration in

original) (quoting State v. Warren, 165 Wn.2d 17, 32, 195 P.3d 940 (2008)). “We

generally review sentencing conditions for abuse of discretion.” Rainey, 168

Wn.2d at 374. “But we more carefully review conditions that interfere with a

fundamental constitutional right, such as the fundamental right to the care,

custody, and companionship of one’s children.” Rainey, 168 Wn.2d at 374

(citation omitted).

       In Rainey, our Supreme Court addressed a lifetime no-contact order that

prevented Shawn Rainey from contacting his daughter. 168 Wn.2d at 370. A

jury had convicted Rainey of first degree kidnapping after he disappeared with

his daughter, L.R., taking her to Mexico. Rainey, 168 Wn.2d at 371. On appeal,

the court concluded that, “on the facts of [Rainey’s] case,” the State’s interests in

protecting (1) L.R.’s mother from Rainey’s harassment, (2) L.R. from witnessing

domestic violence between her parents, and (3) the victim of a crime, L.R., from

future harm by the defendant are compelling and support the trial court’s decision

to prohibit Rainey’s contact with L.R. Rainey, 168 Wn.2d at 377, 379.

Nonetheless, the court struck the no-contact order and remanded for




                                              21
No. 80813-3-I/22


resentencing. Rainey, 168 Wn.2d at 381-82. It reasoned that “[t]he sentencing

court in this case provided no reason for the duration of the no-contact order” and

the “fact-specific nature of the inquiry” into a no-contact order’s duration requires

the sentencing court to “address the parameters of the no-contact order under

the ‘reasonably necessary’ standard.” Rainey, 168 Wn.2d at 381-82.

       Here, like in Rainey, the court failed to provide any justification for the

scope and the duration of the sentencing conditions prohibiting Kennon’s contact

with his children. That is, the court provided no explanation, though it entered

the orders following the children’s advocate’s statement that “the children would

like the full orders in place.” Indeed, the State concedes that the trial court failed

to provide the required justification. Because the court failed to address the need

for and duration of the no-contact orders, the trial court erred.6 See State v.

Torres, 198 Wn. App. 685, 690, 393 P.3d 894 (2017) (holding that, where the trial

court did not analyze the need for a no-contact order against a parent regarding

their child, the trial court abused its discretion). On remand, the court must:

(1) address whether the no-contact orders “remain[ ] reasonably necessary in

light of the State’s interests in protecting” K.K., M.K., and V.K. from harm, (2) if

they are, then the court must narrowly tailor the orders, “both in terms of scope

and duration,” and (3) the court should consider less restrictive alternatives when




       6 Kennon also asserts that the trial court erred when it imposed
Department of Corrections’ supervision fees. But as discussed below, the trial
court erred when it failed to apply the POAA and impose a life sentence. And “no
offender subject to [the POAA] may be eligible for community custody.”
RCW 9.94A.570. Therefore, the issue is moot.


                                             22
No. 80813-3-I/23


it comes to the orders’ scopes and duration.7

                                        POAA

       In its cross appeal, the State contends that the trial court erred when it

failed to impose a life sentence under the POAA. Because the trial court erred

when it allowed Kennon to attack his prior conviction and lacked discretion under

the POAA, we agree.

       Under the POAA, “a persistent offender shall be sentenced to a term of

total confinement for life without the possibility of release.” RCW 9.94A.570.

And a persistent offender is a defendant who has been convicted of a most

serious offense and (1) has two prior felonies that also are most serious offenses

or (2) has been convicted of rape of a child in the first degree, or child

molestation in the first degree. RCW 9.94A.030(37). A “most serious offense”

means any class A felony. RCW 9.94A.030(32)(a). “Burglary in the first degree

is a class A felony.” RCW 9A.52.020(2).

       Applicable here, the jury convicted Kennon of burglary in the first degree

with the domestic violence aggravator. In addition, the State provided proof—

copies of the plea agreements—that Kennon pleaded guilty to (1) child

molestation in the first degree in 1991 (1991 conviction) and (2) rape of a child in

the first degree in 1992 (1992 conviction). In sum, Kennon has been convicted of

one most serious offense, first degree child rape, and first degree child

molestation.



       7If the trial court decides that the no-contact orders are not appropriate
and allows the children to visit Kennon, the court also should review the no-
contact order protecting Zotica to accommodate any changes.


                                             23
No. 80813-3-I/24


       The court originally found that the State satisfied its burden of proving both

prior convictions exist by a preponderance of the evidence. However, after

Kennon’s arguments regarding racial injustices wrought by the application of the

POAA, the court allowed Kennon to collaterally attack the 1991 conviction

because the plea agreement did not include two elements of the crime of child

molestation.

       Our Supreme Court rejected a similar challenge in State v. Ammons, 105

Wn.2d 175, 189, 713 P.2d 719, 718 P.2d 796 (1986). Specifically, one of the

defendants in a multidefendant appeal challenged the validity of his guilty plea

because it “failed to set forth the elements of the” charged crime. Ammons, 105

Wn.2d at 189. The court concluded that “[t]he defendant has no right to contest

a prior conviction at a subsequent sentencing.” Ammons, 105 Wn.2d at 188.

Kennon’s counsel on appeal “is unable to meaningfully distinguish Ammons.”

And because Kennon challenged the validity of his guilty plea for the same

reason the defendant in Ammons did, Ammons controls. Thus, the court should

not have permitted Kennon to attack the validity of the 1991 plea, and the trial

court erred in disregarding the 1991 conviction. Because Kennon’s prior

convictions and his current conviction constitute serious offenses, under the plain

meaning of the POAA, Kennon is a persistent offender subject to mandatory life

imprisonment. The court erred when it chose not to order the sentence that the

POAA mandates.

       While Kennon admits that the POAA dictates a mandatory sentence of life,

he contends that life without the possibility of parole “constitutes cruel




                                             24
No. 80813-3-I/25


punishment because it disproportionally impacts Black people.”8 “The Eighth

Amendment [to the United States Constitution] bars cruel and unusual

punishment while article I, section 14 [to the Washington Constitution] bars cruel

punishment.” State v. Witherspoon, 180 Wn.2d 875, 887, 329 P.3d 888 (2014).

Accordingly, article I, section 14 is more protective than the Eighth Amendment.

State v. Moretti, 193 Wn.2d 809, 820, 446 P.3d 609 (2019). “We have

continually upheld sentences imposed under the POAA as constitutional and not

cruel under article I, section 14” of the Washington Constitution. Moretti, 193

Wn.2d at 820; see also Witherspoon, 180 Wn.2d at 889 (holding that the

defendant’s life sentence under the POAA was not cruel and unusual

punishment).

       With regard to his contention that the POAA constitutes cruel punishment,

Kennon cites our Supreme Court’s decision in State v. Gregory, 192 Wn.2d 1,

23-24, 427 P.3d 621 (2018), in which the court held that the state’s death penalty

was unconstitutional as administered. The court concluded that, because the

death penalty was imposed in an arbitrary and racially biased manner, the

State’s “capital punishment law lacks ‘fundamental fairness’ and thus violates

article I, section 14” of the state constitution. Gregory, 192 Wn.2d at 24.

Although Gregory applied only to the administration of the death penalty,



       8 Kennon also asserts that it is cruel and unusual because “there is a large
gap in time between [his] current offenses and his prior strike offenses.” But
Kennon fails to acknowledge that he spent a portion of the time following his
1992 conviction in jail. Specifically, Kennon was sentenced to 102 months.
Whether he spent that entire time in custody or not, the amount of time between
convictions is not a basis to conclude that the POAA constitutes cruel and
unusual punishment.


                                            25
No. 80813-3-I/26


Kennon’s reliance on its analysis is not completely misplaced. Indeed, Justice

Yu has questioned the validity of the POAA based on the principles set forth in

Gregory.9

       To this end, there is substantial evidence that the POAA applies to men of

color at alarmingly disproportionate rates.10 Unfortunately, this disproportionality

is the result of the systemic racial injustices throughout our criminal justice

system: men of color are disproportionally stopped, arrested, charged, and

convicted of crimes, which lead to a disproportionate number of black men with

three most serious offenses.11 But our Supreme Court has concluded that the


       9  See Moretti, 193 Wn.2d at 840 (Yu, J., concurring) (“We should not be
satisfied with the status quo; permanent incarceration has neither reduced crime
nor increased confidence in our criminal justice system. The principles set forth
in Gregory compel us to ask the same questions about a life sentence without
the possibility of parole. Is it fairly applied? Is there a disproportionate impact on
minority populations? Are there state constitutional limitations to such a
sentence?”).
        10 See STATE OF W ASH. SENTENCING GUIDELINES COMM’N, TWO-STRIKES AND

THREE-STRIKES: PERSISTENT OFFENDER SENTENCING IN W ASHINGTON STATE
THROUGH JUNE 2008, at 10 (Feb. 2009) (Out of the 314 persistent offenders
sentenced under the POAA up to 2008, 127 were black.),
http://www.cfc.wa.gov/PublicationSentencing/PersistentOffender/Persistent_Offe
nder_asof20080630.pdf [https://perma.cc/7AFY-C7KH]; see also Florangela
Davila, State ‘Three Strikes’ Law Hits Blacks Disproportionately, SEATTLE TIMES
(Feb. 18, 2002) (The Sentencing Guidelines Commission report “shows blacks
make up 3 percent of the statewide population but 37 percent of the state’s three-
strike lifers.”),
https://archive.seattletimes.com/archive/?date=20020218&slug=sentencing18m
[https://perma.cc/B6B5-LT3A].
        The State describes Kennon’s assertion that the POAA has a
disproportionate impact on black people as simplistic and conclusory. To the
contrary, it is widely recognized as fact that three strikes laws like the POAA
have disproportionate impacts on black people.
        11 See, e.g., Davila, supra (“Young black males are more likely to be

sentenced to prison; they are more likely to be sentenced and incarcerated for
drug offenses; and they are more likely to be arrested for violent and property
crimes than are their white counterparts.”); see also ASHLEY NELLIS, SENTENCING


                                             26
No. 80813-3-I/27


POAA does not constitute cruel and unusual punishment. See Moretti, 193

Wn.2d at 820 (noting that Washington courts have continually upheld sentences

under the POAA, holding that life sentences under the POAA are not cruel).

Furthermore, unlike the death penalty, the POAA is not arbitrarily imposed

because it provides no discretion to the trial court. RCW 9.94A.570 (“A

persistent offender shall be” sentenced to life in prison without the probability of

parole. (emphasis added)).

       Although Kennon presents evidence on appeal that supports a conclusion

that the POAA disproportionally affects men of color, particularly black men, he

provided information unlike the thorough study commissioned by the defendant in

Gregory. In Gregory, the studies provided evidence to support “a clear showing

that the rule is incorrect and harmful.” 192 Wn.2d at 34. Gregory’s studies

provided evidence on the effect of race and the imposition of the death penalty

that was updated, exhaustively vetted, and subjected to review by a Supreme

Court commissioner. 192 Wn.2d at 12-13. Kennon has not presented a similar

study. We are unable to reach a conclusion contrary to the Supreme Court’s in

Moretti without thorough data that is sufficiently vetted.

       It is in the purview of the legislature to amend or abolish the POAA. See,



PROJECT, THE COLOR OF JUSTICE: RACIAL AND ETHNIC DISPARITY IN STATE PRISONS
10 (Jun. 14, 2016) (“Still other research finds that prosecutorial charging
decisions play out unequally when viewed by race, placing blacks at a
disadvantage to whites. Prosecutors are more likely to charge black defendants
under state habitual offender laws than similarly situated white defendants.”),
https://www.sentencingproject.org/publications/color-of-justice-racial-and-ethnic-
disparity-in-state-prisons/ [https://perma.cc/8WM8-GW7X].



                                             27
No. 80813-3-I/28


e.g., Moretti, 193 Wn.2d at 830 (“Regardless of any personal opinions as to the

wisdom of this statute, we have ‘long deferred to the legislative judgment that

repeat offenders may face an enhanced penalty because of their recidivism.’”

(quoting State v. Fain, 94 Wn.2d 387, 390-91, 402, 617 P.2d 720 (1980))); see

also RCW 9.94A.728, official notes (listing the legislature’s amendments to the

POAA).

       For the foregoing reasons and based on the record before us, we cannot

revisit this issue.

                  Statement of Additional Grounds for Review (SAG)

       In his SAG, Kennon alleges that “the court failed to recognize that there

was no probable cause for the felony violation of a no-contact order convictions”

and that his trial counsel erred when it stipulated that he had “two prior

convictions necessary to elevate or even file charges for felony violation of no-

contact orders.”12 He asserts that “[t]he stipulation entered into by his lawyer was

based on inaccurate, mistaken and false information.” In so asserting, Kennon

attempts to attack his previous convictions for violation of no-contact orders.

Specifically, he asserts that there is exculpatory information including that he had

a key to the apartment and that he was invited. However, Kennon cannot attack

the validity of his prior convictions. See Ammons, 105 Wn.2d at 188 (concluding

that a defendant cannot attack a prior conviction at a subsequent sentencing).

Therefore, this assertion fails.

       Kennon also contends that he was subject to double jeopardy when the



       12   (Capitalization omitted.)


                                             28
No. 80813-3-I/29


jury convicted him of four counts of felony violation of a court order. “The double

jeopardy provisions of the state and federal constitutions protect against (1) a

second prosecution for the same offense after an acquittal, (2) a second

prosecution for the same offense after conviction, and (3) multiple punishments

for the same offense.” State v. Robinson, 8 Wn. App. 2d 629, 638, 439 P.3d 710

(2019). “‘When a person is charged with multiple counts of the same offense,

each count must be based on a separate and distinct criminal act.’” State v.

Madden, 16 Wn. App. 2d 327, 332, 480 P.3d 1154 (2021) (internal quotation

marks omitted) (quoting Robinson, 8 Wn. App. 2d at 638). Here, it is clear that

Kennon was not subject to double jeopardy because each conviction rested on

separate and distinct contact. Kennon was charged and convicted of one count

each of violation of a court order for his contact with Zotica, K.K., M.K., and V.K.

on August 14, 2018. Therefore, Kennon’s contention is without merit.

       Finally, Kennon cites information on the systemic prosecution, conviction,

and oversentencing of black males. As discussed above, we must acknowledge

the validity of these injustices in reaching the issue of Kennon’s sentence under

the POAA. Nonetheless, this information does not provide a basis to overturn

Kennon’s conviction, and there are no other legal bases to do so.




                                             29
No. 80813-3-I/30


      We remand for resentencing.




WE CONCUR:




                                    30
No. 80813-3-I/1




                           State v. Kennon, NO. 80813-3-I



       DWYER, J. (concurring)—I agree with the resolution of the issues

addressed in the majority opinion. I write separately because I would deny the

claim of ineffective assistance of counsel on a different basis.

       In order to establish ineffective assistance of counsel, a defendant must

establish both that the defense attorney’s performance was deficient and that the

deficiency prejudiced the defendant. Strickland v. Washington, 466 U.S. 668,

687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v. Hendrickson, 129 Wn.2d

61, 77-78, 917 P.2d 563 (1996). “Where the claim of ineffective assistance is

based upon counsel’s failure to request a particular jury instruction, the

defendant must show he was entitled to the instruction, counsel’s performance

was deficient in failing to request it, and the failure to request the instruction

caused prejudice.” State v. Thompson, 169 Wn. App. 436, 495, 290 P.3d 996

(2012) (citing State v. Johnston, 143 Wn. App. 1, 21, 177 P.3d 1127 (2007)).

       In Strickland itself—the seminal opinion in ineffective assistance of

counsel jurisprudence—the Supreme Court explicitly defined the type of

prejudice that must be shown to satisfy its requirements.

               In making the determination whether the specified errors
       resulted in the required prejudice, a court should presume, absent
       challenge to the judgment on grounds of evidentiary insufficiency,
       that the judge or jury acted according to law. An assessment of the
       likelihood of a result more favorable to the defendant must exclude
       the possibility of arbitrariness, whimsy, caprice, “nullification,” and
       the like. A defendant has no entitlement to the luck of a lawless
       decisionmaker, even if a lawless decision cannot be reviewed. The

                                           1
No. 80813-3-I/2


       assessment of prejudice should proceed on the assumption that the
       decisionmaker is reasonably, conscientiously, and impartially
       applying the standards that govern the decision. It should not
       depend on the idiosyncracies of the particular decisionmaker, such
       as unusual propensities toward harshness or leniency.

Strickland, 466 U.S. at 694-95 (emphasis added).

       Here, upon Kennon’s request, the court issued an inferior degree

instruction regarding assault in the fourth degree. The instruction given included

the following sentence, mirroring Washington Pattern Jury Instruction 4.11:1

       If, after full and careful deliberation on these charges, you are not
       satisfied beyond a reasonable doubt that the defendant is guilty,
       then you will consider whether the defendant is guilty of the lesser
       crime.

Jury Instruction 27 (emphasis added). Thus, as properly instructed, the jury had

no occasion to consider a lesser included offense instruction if it found the

defendant guilty of the greater offense.

       Accordingly, had Kennon’s counsel requested an inferior degree

instruction regarding assault in the third degree, instruction 27 would have

controlled the jury’s deliberative process. Because the jury did unanimously

determine that Kennon was guilty of assault in the second degree, we know that

it would never have considered whether he was guilty of assault in the third

degree, even if an instruction regarding that crime had been requested and

granted. We say this because ineffective assistance of counsel jurisprudence

conclusively presumes that the jury follows its instructions on the law. Strickland,

466 U.S. at 694.


       1  11 W ASHINGTON PRACTICE: W ASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 4.11
(4th ed. 2016).


                                            2
No. 80813-3-I/3


       Our Supreme Court previously explained as much in State v. Grier, 171

Wn.2d 17, 246 P.3d 1260 (2011), in which it determined that a defendant could

not establish that a failure to request a lesser included offense instruction on

manslaughter caused her prejudice.

       Had the Court of Appeals instead assumed the jury would follow
       the law by convicting Grier of second degree murder only where the
       State had proved each of the required elements beyond a
       reasonable doubt, it would not have found that the absence of a
       manslaughter instruction led to an erroneous conviction. Indeed,
       the proposed manslaughter instructions instructed the jury not to
       consider manslaughter if convinced beyond a reasonable doubt
       that Grier was guilty of second degree murder. . . . (“If, after full
       and careful deliberation on this charge, you are not satisfied
       beyond a reasonable doubt that the defendant is guilty, then you
       will consider whether the defendant is guilty of the lesser crimes of
       Manslaughter in the First Degree or Manslaughter in the Second
       Degree.”). Because the jury returned a guilty verdict, we must
       presume that the jury found Grier guilty beyond a reasonable doubt
       of second degree murder.

Grier, 171 Wn.2d at 41. The court reemphasized this point later in its opinion.

               Nor can Grier establish prejudice under the second prong of
       Strickland. Assuming, as this court must, that the jury would not
       have convicted Grier of second degree murder unless the State
       had met its burden of proof, the availability of a compromise verdict
       would not have changed the outcome of Grier’s trial. See
       Strickland, 466 U.S. at 694 (“a court should presume . . . that the
       judge or jury acted according to law”); Autrey [v. State], 700 N.E.2d
       [1140], 1142 [(Ind. 1998)] (availability of manslaughter would not
       have affected outcome where jury found defendant guilty of murder
       beyond reasonable doubt).

Grier, 171 Wn.2d at 43-44.

       The Grier decision was later followed and correctly applied by the court in

In re Pers. Restraint of Crace, 174 Wn.2d 835, 847, 280 P.3d 1102 (2012).

       Kennon, however, contends that Grier was wrongly decided. This is so,

he asserts, because two Ninth Circuit judges joined in a majority opinion that

                                          3
No. 80813-3-I/4


criticized Grier on the basis that “a jury—even one following the law to the

letter—might reach a different verdict when presented with additional options.”

Crace v. Herzog, 798 F.3d 840, 848 n.3 (9th Cir. 2015).2 In so observing, the

federal circuit court panel does not demonstrate a command of Washington law.

As Grier notes, a jury that unanimously finds guilt on the greater offense has no

further opportunity to reach a different verdict. Here, the jury, by unanimous

agreement, found Kennon guilty of assault in the second degree—the greater

offense—beyond a reasonable doubt. Consistent with its instructions, it would

never have considered the option of assault in the third degree. Kennon cannot

show that he was prejudiced by the absence of an instruction on an option the

jury would never have considered.

        I would resolve the ineffective assistance of counsel claim on this basis.

In all other respects, I join in the majority opinion.




        2  There is nothing controlling about a Ninth Circuit opinion—even one dealing with federal
constitutional law. Instead, we have significant latitude when analyzing the decisions of the
various federal appellate courts. “[T]he geographical location of the court issuing the opinion is of
no moment. ‘We have never held that an opinion from the Ninth Circuit is more or less persuasive
than, for example, the Second, Sixth, Seventh, Eighth, or Tenth Circuits.’ In re Pers. Restraint of
Markel, 154 Wn.2d 262, 271 n.4, 111 P.3d 249 (2005). Thus, we are properly guided by the
principles of law announced in the most well-reasoned of the decisions we have reviewed. We
are not, however, bound to follow a holding of a lower federal court merely because it was
announced as such.” S.S. v. Alexander, 143 Wn. App. 75, 92-93, 177 P.3d 724 (2008).

                                                 4